
	
		II
		110th CONGRESS
		1st Session
		S. 1269
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2007
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To improve border security in the United States and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Engaging the Nation to Fight
			 for Our Right to Control Entry Act or the
			 ENFORCE
			 Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—National Border Neighborhood Watch Program 
					Sec. 101. National Border Neighborhood Watch
				Program.
					Sec. 102. Definitions.
					Sec. 103. BRAVE Force.
					Sec. 104. Civilian volunteers.
					Sec. 105. Liability of BRAVE Force employees and civilian
				volunteers.
					Sec. 106. Authorization of appropriations.
					TITLE II—Criminal Penalties
					Sec. 201. Forgery of Federal documents.
					Sec. 202. Penalties for aliens unlawfully present in the United
				States and for illegal entry.
					TITLE III—Establishment of Immigration and Customs Enforcement
				field office
					Sec. 301. Findings.
					Sec. 302. Requirement to establish a field office in Tulsa,
				Oklahoma.
					TITLE IV—Immigration Enforcement Training
					Sec. 401. Immigration enforcement training demonstration
				project.
					Sec. 402. Expansion of program.
					Sec. 403. Authorization of appropriations.
					TITLE V—Citizenship
					Sec. 501. Short title.
					Sec. 502. Purpose.
					Sec. 503. Citizenship at birth for children of noncitizen,
				nonpermanent resident aliens.
					TITLE VI—Guaranteeing uniform enforcement to stop
				terrorism
					Subtitle A—Identification standards
					Sec. 601. Identification standards for Federal
				benefits.
					Sec. 602. Independent verification of birth records provided in
				support of applications for social security account numbers.
					Sec. 603. Electronic birth and death registration
				systems.
					Subtitle B—Reversing unlawful immigration 
					Sec. 611. Limited duration social security account numbers for
				nonimmigrants.
					Sec. 612. Mandatory notification of social security account
				number mismatches and multiple uses.
					Sec. 613. No social security credit for work performed while
				unlawfully present.
					Sec. 614. Reducing individual taxpayer identification number
				abuse.
					Sec. 615. Limited eligibility for tax credits.
					Sec. 616. Penalties for failure to file correct information
				returns.
					Sec. 617. Clarification of inherent authority of State and
				local law enforcement.
					Sec. 618. United States Immigration and Customs Enforcement
				response to requests for assistance from State and local law
				enforcement.
					Subtitle C—Technology
					Sec. 621. Construction of fencing and security improvements in
				border area from Pacific Ocean to Gulf of Mexico.
					Sec. 622. Study and report on the use of technology to prevent
				unlawful immigration.
					TITLE VII—Day laborer centers
					Sec. 701. Use of day laborer centers to secure employment for
				illegal aliens.
					Sec. 702. Investigation of illegal aliens.
					Sec. 703. Referrals to the IRS.
					Sec. 704. Amendments to Immigration and Nationality
				Act.
					Sec. 705. Amendment to Personal Responsibility and Work
				Opportunity Reconciliation Act of 1996.
					TITLE VIII—Higher education benefits for illegal
				aliens
					Sec. 801. Limitation on eligibility.
					TITLE IX—Immigration litigation procedures
					Sec. 901. Short title.
					Sec. 902. Appropriate remedies for immigration
				litigation.
					Sec. 903. Severability.
					Sec. 904. Effective date.
				
			INational Border
			 Neighborhood Watch Program 
			101.National
			 Border Neighborhood Watch ProgramThe Commissioner shall establish a National
			 Border Neighborhood Watch Program to combat illegal immigration and shall
			 permit retired law enforcement officers and civilian volunteers to assist in
			 carrying out the NBNW Program, as described in this title.
			102.DefinitionsIn this title:
				(1)BRAVE
			 ForceThe term BRAVE Force means the Border
			 Regiment Assisting in Valuable Enforcement Force established pursuant to
			 section 103. The term Commissioner means the Commissioner
			 responsible for United States Customs and Border Protection.
				(2)DepartmentThe
			 term Department means the Department of Homeland
			 Security.
				(3)NBNW
			 ProgramThe term NBNW Program means the National
			 Border Neighborhood Watch Program established pursuant to section 101.
				(4)United States
			 Customs and Border ProtectionThe term United States
			 Customs and Border Protection means the United States Customs and
			 Border Protection of the Department.
				103.BRAVE
			 Force
				(a)EstablishmentThe
			 Commissioner shall establish a Border Regiment Assisting in Valuable
			 Enforcement Force to assist the Commissioner in carrying out the NBNW
			 Program.
				(b)Composition of
			 BRAVE Force
					(1)In
			 generalThe BRAVE force shall be composed of retired law
			 enforcement officers hired by the Commissioner.
					(2)Retired law
			 enforcement officers definedIn this subsection, the term
			 retired law enforcement officer means an individual who—
						(A)has retired from
			 employment as a Federal, State, or local law enforcement officer; and
						(B)has not reached
			 retirement age (as that term is defined in section 216(l) of
			 the Social Security Act (42 U.S.C. 416(l)).
						(c)Effect on
			 personnel capsEmployees of the BRAVE Force shall not count
			 against any limit on the number of employees of United States Customs and
			 Border Protection or of the Department.
				(d)Retired
			 AnnuitantsAn employee of the
			 BRAVE Force who was employed by an agency or department of the United States
			 prior to employment in the BRAVE Force shall be considered a rehired annuitant
			 and shall have no reduction in annuity as a result of employment in the BRAVE
			 Force.
				104.Civilian
			 volunteers
				(a)In
			 generalThe Commissioner
			 shall provide the opportunity for civilian volunteers to participate in the
			 NBNW Program under the terms and conditions that the Commissioner determines
			 are appropriate.
				(b)OrganizationTo the extent possible, not less than 3
			 civilian volunteers participating in the NBNW Program may report to each
			 employee of BRAVE Force.
				(c)Duties of
			 volunteersA civilian
			 volunteer who is participating in the NBNW Program shall report any violation
			 of Federal immigration law to an appropriate employee of BRAVE Force as soon as
			 possible after observing such violation.
				(d)ReimbursementThe
			 Commissioner shall reimburse any civilian volunteer participating in the NBNW
			 Program for any reasonable expenses incurred by the volunteer related to such
			 participation.
				105.Liability of
			 BRAVE Force employees and civilian volunteers
				(a)CiviliansA
			 civilian volunteer participating in the NBNW Program under this title shall not
			 be entitled to any immunity from personal liability by virtue of such
			 volunteer’s participation in the NBNW Program.
				(b)EmployeesNo
			 employee of the BRAVE Force or of the Department may be held liable for any act
			 of a civilian volunteer participating in the NBNW Program under this
			 title.
				106.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 title.
			IICriminal
			 Penalties
			201.Forgery of Federal
			 documents
				(a)In
			 generalChapter 25 of title
			 18, United States Code, is amended by adding at the end the following:
					
						515.Federal
				records, documents, and writings, generallyAny person who—
							(1)falsely makes, alters, forges, or
				counterfeits any Federal record, Federal document, Federal writing, or record,
				document, or writing characterizing, or purporting to characterize, official
				Federal activity, service, contract, obligation, duty, property, or
				chose;
							(2)utters or
				publishes as true, or possesses with intent to utter or publish as true, any
				record, document, or writing described in paragraph (1), knowing, or
				negligently failing to know, that such record, document, or writing has not
				been verified, has been inconclusively verified, is unable to be verified, or
				is false, altered, forged, or counterfeited;
							(3)transmits to, or
				presents at any office, or to any officer, of the United States, any record,
				document, or writing described in paragraph (1), knowing, or negligently
				failing to know, that such record, document, or writing has not been verified,
				has been inconclusively verified, is unable to be verified, or is false,
				altered, forged, or counterfeited;
							(4)attempts, or
				conspires to commit, any of the acts described in paragraphs (1) through (3);
				or
							(5)while outside of
				the United States, engages in any of the acts described in paragraphs (1)
				through (3),
							shall be
				fined under this title, imprisoned not more than 10 years, or
				both..
				(b)Clerical
			 amendmentThe table of contents for chapter 25 of title 18,
			 United States Code, is amended by inserting after the item relating to section
			 514 the following:
					
						
							515. Federal records, documents, and
				writings,
				generally.
						
						.
				202.Penalties for
			 aliens unlawfully present in the United States and for illegal entry
				(a)Aliens
			 unlawfully present
					(1)In
			 generalTitle II of the Immigration and Nationality Act (8 U.S.C.
			 1151 et seq.) is amended by inserting after section 275 the following:
						
							275A.Criminal penalties and forfeiture for unlawful presence in
		  the United States(a)In
				generalIn addition to any other penalty, an alien who is present
				in the United States in violation of this Act shall be guilty of a felony and
				shall be fined under title 18, United States Code, imprisoned not less than 1
				year, or both, and the assets of such an alien shall be subject to forfeiture
				under title 18, United States Code.
								(b)DefenseAn
				alien who is present in the United States in violation of this Act shall not be
				subject to the penalties described in subsection (a), if such period of
				unlawful presence began upon the expiration of a period of the alien's lawful
				presence in the United States and the alien failed to depart the United States
				at the expiration of the period of lawful presence due to an exceptional and
				extremely unusual hardship or physical illness that prevented the alien from
				departing the United
				States.
								.
					(2)Clerical
			 amendmentThe table of contents of the Immigration and
			 Nationality Act is amended by inserting after the item relating to section 275
			 the following:
						
							
								Sec. 275A. Criminal penalties and forfeiture for unlawful
				presence in the United
				States.
							
							.
					(b)Increase in
			 criminal penalties for illegal entrySection 275(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1325(a)) is amended by striking
			 not more than 6 months, and inserting not less than 1
			 year,.
				IIIEstablishment
			 of Immigration and Customs Enforcement field office
			301.FindingsCongress makes the following
			 findings:
				(1)On
			 July 17, 2002, 18 aliens who were illegally present in the United States,
			 including 3 minors, were taken into custody by the Tulsa County Sheriff’s
			 Department. The aliens were later released by officials of the former
			 Immigration and Naturalization Service.
				(2)On
			 August 13, 2002, an immigration task force meeting convened in Tulsa, Oklahoma,
			 with the goal of bringing together local law enforcement and the Immigration
			 and Naturalization Service to open a dialogue to find effective ways to better
			 enforce Federal immigration laws in Oklahoma.
				(3)On January 22,
			 2003, 4 new agents were hired for duty at the Immigration and Naturalization
			 Service office in Oklahoma City.
				(4)On January 30,
			 2003, 6 new special agents were added to the staff of Immigration and
			 Naturalization Service in Oklahoma.
				(5)Officers of the
			 police department of the City of Catoosa, Oklahoma stopped a truck carrying 18
			 individuals, including children, in the early morning hours of September 22,
			 2004. Only 2 of the individuals produced identification. Officials of United
			 States Immigration and Customs Enforcement of the Department of Homeland
			 Security authorized the release of the 18 individuals, who may have been
			 present in the United States illegally. Catoosa police arrested one adult on
			 drug possession charges and the remaining individuals were released.
				(6)Oklahoma has 1 Office of Investigations of
			 United States Immigration and Customs Enforcement, which is located in Oklahoma
			 City. In 2005, 12 agents of United States Immigration and Customs Enforcement
			 served the 3,500,000 people residing in Oklahoma.
				(7)Highway I–44 and
			 U.S.–75 are major roads that run through Tulsa, Oklahoma, and are used to
			 transport illegal aliens to all areas of the United States.
				(8)Seven agents of the Drug Enforcement
			 Administration and an estimated 22 agents of the Federal Bureau of
			 Investigation are assigned to duty stations in Tulsa, Oklahoma, and there are
			 no agents of United States Immigration and Customs Enforcement who are assigned
			 to a duty station in Tulsa, Oklahoma.
				(9)The establishment of a field office of the
			 Office of Investigations of United States Immigration and Customs Enforcement
			 in Tulsa, Oklahoma, will help enforce Federal immigration laws in eastern
			 Oklahoma.
				302.Requirement to
			 establish a field office in Tulsa, OklahomaNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall establish a
			 field office of the Office of Investigations of United States Immigration and
			 Customs Enforcement in Tulsa, Oklahoma.
			IVImmigration
			 Enforcement Training
			401.Immigration
			 enforcement training demonstration project
				(a)In
			 general
					(1)AuthorityThe
			 Secretary of Homeland Security shall provide assistance to the President of
			 Cameron University, located in Lawton, Oklahoma, to establish and implement the
			 demonstration project described in this title (referred to in this title as the
			 Project).
					(2)PurposeThe
			 purposes of the Project shall be to assess the feasibility of establishing a
			 nationwide training curriculum that is provided electronically through the
			 Internet that covers basic immigration law enforcement issues to be used by
			 State, local, and tribal law enforcement officers in order to improve and
			 enhance the ability of such officers, during the routine course of duties, to
			 assist Federal immigration officers in the enforcement of immigration laws of
			 the United States.
					(b)Project director
			 responsibilitiesThe Project shall be carried out by the Project
			 Director, who shall, not later than 90 days after the date that assistance is
			 provided to the President of Cameron University under subsection (a)(1)—
					(1)develop an interactive website that—
						(A)provides State, local, and tribal law
			 enforcement officers access to the training curriculum described in paragraph
			 (2);
						(B)enrolls officers
			 in such curriculum;
						(C)records the
			 performance of officers who complete the curriculum;
						(D)tracks officers’
			 proficiency in learning the concepts taught in the curriculum;
						(E)ensures a
			 high-level of security; and
						(F)encrypts personal
			 and sensitive information;
						(2)develop a training curriculum that—
						(A)is comprised of not more than 4 hours of
			 training;
						(B)is accessible through the website described
			 in paragraph (1);
						(C)covers the basic principles and practices
			 of immigration law and the policies that relate to the enforcement of
			 immigration laws;
						(D)includes instruction related to immigration
			 matters including—
							(i)employment-based and family-based
			 immigration;
							(ii)the types of nonimmigrant visas available
			 to aliens;
							(iii)the differences between immigrant and
			 nonimmigrant status;
							(iv)the differences between lawful and unlawful
			 presence in the United States;
							(v)the criminal and civil consequences of
			 unlawful presence in the United States;
							(vi)the grounds for removal of aliens;
							(vii)the types of false identification commonly
			 used by illegal and criminal aliens;
							(viii)the common methods of smuggling aliens into
			 the United States and groups that commonly participate in alien smuggling
			 rings;
							(ix)the inherent legal authority of local law
			 enforcement officers to enforce Federal immigration laws; and
							(x)detention and removal procedures for
			 aliens, including expeditious removal;
							(E)is accessible through the website described
			 in paragraph (1); and
						(F)incorporates
			 content similar to that covered in the 4-hour training course provided by the
			 employees of the Immigration and Naturalization Service to Alabama State
			 Troopers during 2003, and content similar to that in the training given
			 pursuant to an agreement by the State under section 287(g) of the Immigration
			 and Nationality Act (8 U.S.C. 1357(g)), including training in identifying
			 fraudulent immigration documents; and
						(3)assess the feasibility of expanding to
			 State, local, and tribal law enforcement agencies throughout the United States
			 the website described in paragraph (1) and the training curriculum described in
			 paragraph (2).
					(c)Duration of the
			 ProjectSubsection to section
			 402, the Project Director shall carry out the Project during the 2-year period
			 beginning 90 days after the date that assistance is provided to the President
			 of Cameron University under subsection (a)(1).
				(d)Participation
					(1)Total
			 participationThe Project Director shall design the Project to
			 provide the training course described in subsection (b)(2) to a total of
			 100,000 law enforcement officers.
					(2)Participation
			 by StateThe Project Director
			 shall make the training course described in subsection (b)(2) available to
			 State, local, or tribal law enforcement officers from—
						(A)Alabama;
						(B)Colorado;
						(C)Florida;
						(D)Oklahoma;
						(E)Texas; and
						(F)at least 1, but not more than 3, other
			 States.
						(3)Selection of
			 participantsThe Project
			 Director shall ensure that participation in the Project—
						(A)is apportioned among the States described
			 in paragraph (2) according the population of each such State;
						(B)is equally apportioned between State,
			 county, and municipal law enforcement agency officers;
						(C)includes, when
			 practicable, a significant number of tribal law enforcement officers;
			 and
						(D)includes law
			 enforcement officers from urban, rural, and highly rural areas.
						(4)RecruitmentThe
			 Project Director shall begin recruitment of participants for the Project as
			 soon as possible and shall conduct such recruitment concurrently with the
			 establishment and implementation of the training curriculum described in
			 subsection (b)(2).
					(5)Limitation on
			 participationAn officer is
			 ineligible to participate in the demonstration project if the officer is
			 employed by a State, local, or tribal law enforcement agency that—
						(A)has in effect a statute, policy, or
			 practice that prohibits its law enforcement officers from cooperating with
			 Federal immigration enforcement agents; or
						(B)is otherwise not in compliance with the
			 requirements of section 642(a) of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1373(a)).
						(6)Additional
			 requirementsEach law
			 enforcement officer selected to participate in the training course described in
			 subsection (b)(2)—
						(A)shall undergo standard vetting procedures,
			 similar to the procedures in the Federal Law Enforcement Training Center
			 Distributed Learning Program, to ensure that each participant is a bona fide
			 law enforcement officer; and
						(B)shall be granted continuous access,
			 throughout the 2-year period of the Project, to the training curriculum and to
			 other training and reference resources accessible through the website described
			 in subsection (b)(1).
						(e)Report
					(1)In
			 generalNot later than the
			 date of expiration of the 2-year period described in subsection (c), the
			 Project Director shall submit to the appropriate congressional committees a
			 report on the participation of State, local, and tribal law enforcement
			 officers in the Project, including an estimate of—
						(A)the cost savings realized by offering
			 training through the training course described in subsection (b)(2) instead of
			 through the residential classroom method;
						(B)the difference between the number of law
			 enforcement officers who received training through such training course and the
			 number of law enforcement officers who could have received training through the
			 residential classroom method in the same 2-year period;
						(C)the effectiveness of such training course
			 with respect to the performance of officers who participated in such training
			 course;
						(D)the convenience afforded to officers who
			 participated in such training course as a result of the officers' ability to
			 access the course at their own convenience and to return to the website
			 described in subsection (b)(1) for refresher training and reference; and
						(E)the ability of such website to safeguard
			 the private and personal information of officers who took such training course
			 while providing supervisors with appropriate information about the officers'
			 performance and course completion.
						(2)Appropriate
			 congressional committees definedIn this subsection the term
			 appropriate congressional committees means the Committee on the
			 Judiciary and the Committee on Homeland Security and Governmental Affairs of
			 the Senate and the Committee on the Judiciary and the Committee on Homeland
			 Security of the House of Representatives.
					402.Expansion of
			 program
				(a)In
			 generalAfter the completion
			 of the Project, the Secretary of Homeland Security shall—
					(1)continue to make the website described in
			 section 401(b)(1) and the training course described in section 401(b)(2)
			 available to law enforcement officers;
					(2)annually enroll up to 100,000 additional
			 State, local, or tribal law enforcement officers in such training course;
			 and
					(3)consult with Congress regarding the
			 addition, substitution, or removal of States eligible to participate in such
			 training course.
					(b)Limitation on
			 participationA law
			 enforcement officer is ineligible to participate in the expansion of the
			 Project if the law enforcement officer is employed by a State, local, or tribal
			 law enforcement agency that—
					(1)has in effect a statute, policy, or
			 practice that prohibits its law enforcement officers from cooperating with
			 Federal immigration enforcement agents; or
					(2)is otherwise not in compliance with the
			 requirements of section 642(a) of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1373(a)).
					403.Authorization
			 of appropriations
				(a)Fiscal year
			 2008There are authorized to
			 be appropriated $3,000,000 to the Secretary of Homeland Security in fiscal year
			 2008 to carry out this title.
				(b)Subsequent
			 fiscal yearsThere are
			 authorized to be appropriated to the Secretary of Homeland Security during each
			 fiscal year after fiscal year 2008 such sums as may be necessary to continue to
			 operate, promote, and recruit participants for the Project and the expansion of
			 the Project described in section 402.
				(c)Availability of
			 fundsFunds appropriated
			 under this section are authorized to remain available until expended.
				VCitizenship
			501.Short
			 titleThis title may be cited
			 as the Citizenship Reform Act of
			 2007.
			502.PurposeThe purpose of this title is to clarify that
			 citizenship at birth is available to a child born in the United States to a
			 parent who is a citizen of the United States or an alien lawfully admitted for
			 permanent residence in the United States.
			503.Citizenship at
			 birth for children of noncitizen, nonpermanent resident aliens
				(a)In
			 generalSection 301 of the Immigration and Nationality Act (8 U.S.C. 1401) is
			 amended—
					(1)by redesignating
			 subsections (a) through (h) as paragraphs (1) through (8); and
					(2)by striking
			 The following and inserting (a)
			 In
			 general.—Except as otherwise provided in subsection (b), the
			 following; and
					(3)by adding at the
			 end the following:
						
							(b)Children born to
				nationals of the United States or to aliens lawfully admitted for permanent
				residence in the United StatesFor the purposes of subsection (a)(1), a
				person born in the United States shall be considered to be subject to the
				jurisdiction of the United States only if the person was born in the United
				States to parents, one of whom is—
								(1)a national of the
				United States; or
								(2)an alien who is
				lawfully admitted for permanent residence and maintains his or her residence in
				the United
				States.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply only to
			 individuals born on or after the date of the enactment of this Act.
				VIGuaranteeing
			 uniform enforcement to stop terrorism
			AIdentification
			 standards
				601.Identification
			 standards for Federal benefits
					(a)Federal
			 agenciesNo department, agency, commission, other entity, or
			 employee of the Federal Government may, for the purpose of establishing
			 identity, accept, recognize, rely on, or authorize the acceptance, recognition,
			 or reliance on, any document not described in subsection (c).
					(b)State and local
			 agenciesNo department, agency, commission, other entity, or
			 employee of a State or local government charged with providing or approving
			 applications for public benefits or services funded in whole or in part with
			 Federal funds may, for the purpose of establishing identity, accept, recognize,
			 rely on, or authorize the acceptance, recognition, or reliance on, any document
			 except those described in subsection (c).
					(c)Acceptable
			 identificationDocuments acceptable for the purpose of
			 establishing identity are—
						(1)a
			 valid, unexpired United States passport, immigration document, and other
			 identity document issued by a Federal authority, excluding an individual
			 taxpayer identification number issued by the Internal Revenue Service;
						(2)a
			 valid, unexpired driver's license or identification card (as those terms are
			 defined in section 201 of the REAL ID Act of 2005 (division B of Public Law
			 109–13; 49 U.S.C. 30301 note)) issued by a State, if the State—
							(A)is in compliance
			 with the minimum standards for the issuance of a driver's license or
			 identification card set forth in title II of the REAL ID Act of 2005 (49 U.S.C.
			 30301 note); or
							(B)(i)statutorily bars
			 issuance of a driver's license or identification card to an alien who is
			 unlawfully present in the United States; and
								(ii)requires independent verification
			 with the issuing agency of records provided by the applicant in support of the
			 application for a driver's license or identification card; and
								(3)valid, unexpired
			 foreign passports, if such passports include, or are accompanied by, proof of
			 lawful presence in the United States.
						602.Independent
			 verification of birth records provided in support of applications for social
			 security account numbers
					(a)Applications for
			 social security account numbersSection 205(c)(2)(B)(ii) of the
			 Social Security Act (42 U.S.C. 405(c)(2)(B)(ii)) is amended—
						(1)by inserting
			 (I) after (ii); and
						(2)by adding at the
			 end the following:
							
								(II)With respect to an application for a
				social security account number for an individual, other than for purposes of
				enumeration at birth, the Commissioner of Social Security shall require
				independent verification of any birth record provided by the applicant in
				support of the application from the agency that issued such
				record.
								.
						(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date that is 180 days after the date of the enactment of this Act.
					603.Electronic
			 birth and death registration systems
					(a)EstablishmentThe
			 Secretary of Homeland Security, in consultation with the Secretary of Health
			 and Human Services and the Commissioner of Social Security, shall work
			 cooperatively with the States—
						(1)to establish a
			 common data set and common data exchange protocol among the States for
			 electronic birth registration systems and death registration systems;
						(2)to coordinate
			 requirements for such systems to align with a national model;
						(3)to
			 ensure that fraud prevention is built into the design of such systems to
			 prevent fraud related to the collection of vital event data, the issuance of
			 birth certificates, and the exchange of data among government agencies;
						(4)to ensure that
			 electronic systems for issuing birth certificates, in the form of printed
			 abstracts of birth records or digitized images, employ a common format for the
			 printing of a certified copy of such a certificate, so that an authorized
			 person may quickly confirm the validity of such a certificate;
						(5)not later than 5
			 years after the date of the enactment of this Act, to establish procedures for
			 authorized Federal and State agency users to use a single interface to generate
			 an electronic query to any participating vital records jurisdiction throughout
			 the United States to verify the contents of a paper birth certificate that
			 require each participating jurisdiction to provide an electronic response to a
			 request for information regarding an individual that indicates—
							(A)whether the
			 information in a birth record for such individual in the database of such
			 jurisdiction is consistent with the information contained on the paper birth
			 certificate; and
							(B)whether the
			 information for such individual in the database of such jurisdiction indicates
			 that the individual is deceased;
							(6)establish and
			 implement uniform field requirements for State birth registries to be included
			 in such systems and such requirements may not require the utilization of
			 biometric identifiers;
						(7)not later than 6
			 months after the date of the enactment of this Act, submit to Congress a report
			 regarding—
							(A)the need for
			 Federal laws to address penalties for fraud and misuse of vital records;
			 and
							(B)the sufficiency
			 of the enforcement of such violations;
							(8)not later than 1
			 year after the date of the enactment of this Act, establish—
							(A)in consultation
			 with the Secretary of Defense, a process to share data with the States and the
			 Commissioner of Social Security regarding deaths of United States military
			 personnel and the births and deaths of the dependents of such personnel;
			 and
							(B)in consultation
			 with the Secretary of State, a process to improve registration, notification,
			 and the sharing of data with the States and the Commissioner of Social Security
			 regarding births and deaths of United States citizens abroad; and
							(9)not later than 3
			 years after the establishment of the birth and death registration systems under
			 this section, to require States to record and retain electronic records of
			 pertinent identification information collected from requesters who are not the
			 registrants.
						(b)Grants to
			 statesThe Secretary of Homeland Security may award grants to
			 States to assist the States in participating in the systems referred to in this
			 section.
					(c)AuthorityAll
			 authority to issue regulations, certify standards, and issue grants under this
			 section shall be carried out by the Secretary of Homeland Security, with the
			 concurrence of the Secretary of Health and Human Services and in consultation
			 with State vital statistics offices and appropriate Federal agencies.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Homeland Security for each of the fiscal years 2008 through 2010
			 such sums as may be necessary to carry out this section.
					BReversing unlawful
			 immigration 
				611.Limited
			 duration social security account numbers for nonimmigrants
					(a)Timing of
			 issuance to aliensSection 205(c)(2)(B)(i)(I) of the Social
			 Security Act (42 U.S.C. 405(c)(2)(B)(i)(I)) is amended to read as
			 follows:
						
							(I)to aliens at the time of their lawful
				admission to the United States for, or adjustment of status to—
								(aa)permanent residence; or
								(bb)temporary or other short-term
				residence in a category that permits them to engage in employment in the United
				States, except that such aliens shall be issued the social security cards
				described in the second sentence of subparagraph
				(G);
								.
					(b)Temporary social
			 security cards for nonimmigrantsSection 205(c)(2)(G) of the
			 Social Security Act (42 U.S.C. 405(c)(2)(G)) is amended—
						(1)by inserting
			 (i) after (G); and
						(2)by striking
			 The social security card and inserting the following:
							
								(ii)A social security card issued to an
				alien who is not a lawful permanent resident, but who is authorized to engage
				in employment in the United States, shall bear on its face an expiration date
				that coincides with the expiration of the alien’s permission to be employed in
				the United States. The social security account number on such card shall not be
				valid to prove work authorization, either through the Employment Authorization
				Status Instant Check or otherwise, following the expiration of the card.
								(iii)The social security
				card
								.
						612.Mandatory
			 notification of social security account number mismatches and multiple
			 uses
					(a)Notification of
			 mismatched name and social security account number
						(1)Employer
			 notificationNot less frequently than once each year, the
			 Commissioner of Social Security shall provide a notification to each United
			 States employer with 1 or more employees whom the Commissioner has determined
			 to have a social security account number that does not match the name or date
			 of birth of each such employee in the Commissioner’s records.
						(2)Employee
			 notificationThe notification under paragraph (1) shall—
							(A)instruct an
			 employer to inform an employee described in paragraph (1) that if the employee
			 fails to correct the information related to the employee's social security
			 account number with the Commissioner within a period of 10 business days, the
			 employer will be required to terminate the employment of such employee;
			 and
							(B)prohibit the
			 employer from terminating such employment prior to the conclusion of such
			 10-day period, unless the employee admits that the employee fraudulently
			 obtained a social security account number.
							(b)Notification of
			 multiple uses of individual social security account numbers
						(1)In
			 generalThe Commissioner of Social Security may not credit any
			 individual with concurrent earnings from more than 1 employer before notifying
			 the individual that earnings from 2 or more employers are being reported under
			 the individual’s social security account number.
						(2)Contents of
			 noticeNotice under paragraph (1) shall—
							(A)include the name
			 and location of each employer;
							(B)direct the
			 individual to—
								(i)contact the
			 Commissioner of Social Security to present proof that the individual is the
			 person to whom the social security account number was issued; and
								(ii)if
			 applicable, present a pay stub or other documentation showing that such
			 individual is employed by all employers reporting earnings to that social
			 security account number.
								613.No social
			 security credit for work performed while unlawfully presentTitle II of the Social Security Act (42
			 U.S.C. 401 et seq.) is amended—
					(1)in section 214(c)(1), by striking at
			 the time of assignment, or at any later time and inserting at
			 the time any such quarters of coverage are earned; and
					(2)in section 223(a)(1)(C)(i), by striking
			 at the time of assignment, or at any later time and inserting
			 at the time any quarters of coverage are earned.
					614.Reducing
			 individual taxpayer identification number abuse
					(a)Modified format
			 and lawful presence requirement
						(1)In
			 generalSection 6109(c) of the Internal Revenue Code of 1986 is
			 amended to read as follows:
							
								(c)Requirement of
				information
									(1)In
				generalFor purposes of this section, the Secretary is authorized
				to require from any person such information as may be necessary to assign an
				identifying number.
									(2)Separate from
				social security account numbersAny identifying number assigned
				by the Secretary shall be comprised of a sequence of numerals and dashes that
				is visually distinguishable from, and will not be mistaken for, a social
				security account number.
									(3)Verification of
				status for aliensPrior to issuing any identifying number, the
				Secretary shall verify with the Secretary of Homeland Security that the
				applicant for such number is lawfully present in the United
				States.
									.
						(2)Effective
			 dateSection 6109(c)(2) of the Internal Revenue Code of 1986, as
			 added by paragraph (1), shall take effect on the date that is 30 days after the
			 date of the enactment of this Act.
						(b)Information
			 sharing
						(1)In
			 generalSection 6103(i)(3) of the Internal Revenue Code of 1986
			 is amended by adding at the end the following:
							
								(D)Possible
				violations of Federal immigration lawThe Secretary shall
				disclose, in electronic format to the Secretary of Homeland Security, the
				taxpayer identity of each taxpayer who has been assigned an individual taxpayer
				identification number. The Secretary of Homeland Security may disclose such
				information to officers and employees of the Department to the extent necessary
				to enforce Federal immigration
				laws.
								.
						(2)Effective
			 dateThe Secretary of the Treasury shall disclose information
			 under the amendment made by paragraph (1) not later than 60 days after the date
			 of the enactment of this Act.
						615.Limited
			 eligibility for tax creditsNotwithstanding any other provision of law,
			 an individual who submits to the Internal Revenue Service an income tax return
			 that relies on an individual taxpayer identification number in lieu of a social
			 security account number shall not be eligible for any tax credit, including the
			 earned income tax credit under section 32 of the Internal Revenue Code of
			 1986.
				616.Penalties for
			 failure to file correct information returns
					(a)Penalties for
			 egregious noncompliance of employersSection 6721 of the Internal
			 Revenue Code of 1986 is amended—
						(1)by striking
			 subsections (b), (c), and (d);
						(2)by redesignating
			 subsection (e) as subsection (b); and
						(3)by adding at the
			 end the following:
							
								(c)Penalty for
				egregious noncompliance of employersThe Secretary shall assess
				the maximum allowable penalties from each employer—
									(1)designated in any
				taxable year by the Social Security Administration as 1 of the most egregious
				noncompliant employers; and
									(2)whose
				noncompliance was either willful or resulted from gross
				negligence.
									.
						(b)Standard
			 compliance program
						(1)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Secretary of the Treasury, in consultation with the Commissioner
			 of Social Security and the Secretary of Homeland Security, shall implement a
			 regularly scheduled program for proposing, assessing, and collecting penalties
			 from persons who include incorrect information in tax returns filed under the
			 Internal Revenue Code of 1986, if such information was included either
			 willfully or through gross negligence.
						(2)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of the Treasury shall submit to Congress a report on the results of the program
			 required under paragraph (1), including—
							(A)the total number of
			 filers who submitted incorrect information returns;
							(B)the number of
			 incorrect information returns submitted by such filers;
							(C)the total amount
			 of penalties proposed, assessed, and collected through the program; and
							(D)the number of
			 waivers granted to filers of incorrect information returns.
							617.Clarification
			 of inherent authority of State and local law enforcementNotwithstanding any other provision of law
			 and reaffirming the existing inherent authority of States, law enforcement
			 personnel of a State or a political subdivision of a State have the inherent
			 authority of a sovereign entity to apprehend, arrest, detain, or transfer to
			 Federal custody aliens in the United States, including the transportation of
			 such aliens across State lines to detention centers, in the enforcement of the
			 immigration laws of the United States.
				618.United States
			 Immigration and Customs Enforcement response to requests for assistance from
			 State and local law enforcement
					(a)In
			 generalTitle II of the Immigration and Nationality Act (8 U.S.C.
			 1151 et seq.) is amended by inserting after section 240C the following:
						
							240D.Custody of illegal aliens(a)Transfer of custody to
				the Federal GovernmentIf the chief executive officer of a State
				or, if appropriate, a political subdivision of a State, exercising authority
				with respect to the apprehension of an illegal alien submits a request to the
				Secretary of Homeland Security that the alien be taken into Federal custody,
				the Secretary of Homeland Security—
									(1)shall—
										(A)not later than 48
				hours after the conclusion of the State charging process or dismissal process,
				or if no State charging or dismissal process is required, not later than 48
				hours after the illegal alien is apprehended, take the illegal alien into the
				custody of the Federal Government and incarcerate the alien; or
										(B)request that the
				relevant State or local law enforcement agency temporarily incarcerate or
				transport the illegal alien for transfer to Federal custody; and
										(2)shall designate a
				Federal, State, or local prison or jail or a private contracted prison or
				detention facility within each State as the central facility for that State to
				transfer custody of criminal or illegal aliens to the Department of Homeland
				Security.
									(b)Reimbursement of
				States
									(1)In
				generalThe Secretary of Homeland Security shall reimburse
				States, units of local government, and any private contractors for all
				reasonable expenses, as determined by the Secretary, incurred in the
				incarceration and transportation of an illegal alien as described in subsection
				(a)(1).
									(2)Amount of
				reimbursementCompensation provided for costs incurred under
				subsection (a)(1) shall be equal to the sum of—
										(A)the average cost
				of incarceration of a prisoner in the relevant State, as determined by the
				chief executive officer of a State or, as appropriate, a political subdivision
				of the State; and
										(B)the cost of
				transporting the criminal or illegal alien from the point of apprehension, to
				the place of detention, and to the custody transfer point if the place of
				detention and place of custody are different.
										(c)Detention
				facility securityThe Secretary of Homeland Security shall ensure
				that illegal aliens incarcerated in facilities pursuant to this section are
				held in facilities that provide an appropriate level of security.
								(d)Management of
				transfers
									(1)In
				generalIn carrying out this section, the Secretary of Homeland
				Security may establish a regular circuit and schedule for the prompt transfer
				of apprehended illegal aliens from the custody of States, political
				subdivisions of States, and private contractors to Federal custody.
									(2)Contracts with
				state and local law enforcementThe Secretary of Homeland
				Security may enter into contracts with appropriate State and local law
				enforcement and detention officials to implement this section.
									(e)Illegal alien
				definedFor purposes of this section, the term illegal
				alien means an alien—
									(1)who entered the
				United States without inspection or at any time or place other than that
				designated by the Secretary of Homeland Security;
									(2)who was admitted
				as a nonimmigrant, or whose status was adjusted to that of a nonimmigrant under
				section 248, and who, at the time the alien was taken into custody by the State
				or a political subdivision of the State, had failed to—
										(A)maintain such
				nonimmigrant status; or
										(B)comply with the
				conditions of such nonimmigrant status;
										(3)who was admitted as
				an immigrant and has subsequently failed to comply with the requirements of
				such immigrant status; or
									(4)who failed to
				depart the United States under a voluntary departure agreement or under a final
				order of
				removal.
									.
					(b)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $500,000,000 for fiscal year 2008 and each subsequent fiscal year for the
			 detention and removal of aliens not lawfully present in the United States under
			 the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
					CTechnology
				621.Construction
			 of fencing and security improvements in border area from Pacific Ocean to Gulf
			 of MexicoSection 102(b) of
			 the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
			 (division C of Public Law 104–208; 8 U.S.C. 1103 note) is amended—
					(1)by amending
			 paragraph (1) to read as follows:
						
							(1)Security
				features
								(A)Reinforced
				fencing
									(i)In
				generalIn carrying out subsection (a), the Secretary of Homeland
				Security shall provide for—
										(I)the construction,
				along the southern international land border of the United States, starting at
				the Pacific Ocean and extending eastward to the Gulf of Mexico, of at least 2
				layers of reinforced fencing; and
										(II)the installation
				of such additional physical barriers, roads, lighting, and sensors along such
				border as may be necessary to eliminate illegal crossings along such border,
				including—
											(aa)2 coils of
				barbed wire;
											(bb)2 tall, sturdy
				wire fences, with sensors to warn of any incursion;
											(cc)a patrol path
				for vehicles between the fences described in item (bb);
											(dd)a smoothed strip
				of sand that runs parallel to the fences to detect footprints;
											(ee)2 ditches to
				prevent vehicles from approaching either fence;
											(ff)closed circuit
				television cameras; and
											(gg)motion
				detectors.
											(ii)Priority
				areasWith respect to the border described in clause (i), the
				Secretary shall ensure that initial fence construction occurs in high traffic
				and smuggling areas along such border.
									(iii)ConsultationBefore
				installing any fencing or other physical barriers, roads, lighting, or sensors
				under clause (i) on land transferred by the Secretary of Defense under
				subparagraph (B), the Secretary shall consult with the Secretary of Defense for
				purposes of mitigating or limiting the impact of the fencing, barriers, roads,
				lighting, and sensors on military training and operations.
									(B)Border zone
				creation and acquisition
									(i)In
				generalIn carrying out subsection (a), the Secretary of Homeland
				Security shall create and control a border zone, along the international land
				border described in subparagraph (A)(i)(I), subject to the following
				conditions:
										(I)SizeThe
				border zone shall consist of the United States land area within 100 yards of
				the international land border described in subparagraph (A)(i)(I), except that
				with respect to areas of the border zone that are contained within an organized
				subdivision of a State or local government, the Secretary may adjust the area
				included in the border zone to accommodate existing public and private
				structures.
										(II)Treatment of
				federal landNot later than 30 days after the date of the
				enactment of the Southwest Border Security Act, the head of each Federal agency
				having jurisdiction over Federal land included in the border zone shall
				transfer such land, without reimbursement, to the administrative jurisdiction
				of the Secretary of Homeland Security.
										(III)Treatment of
				Indian landsWith respect to Indian lands included within the
				border zone, the Secretary shall obtain, through agreement, donation, purchase,
				or condemnation, the rights, titles, or interests in such real property that
				are sufficient to provide for the construction of the security features
				described in subparagraph (A)(i) and access to the border zone as may be
				necessary to deter illegal crossings into the United States. In this subclause,
				the terms Indian lands and Indian tribe shall have
				the meaning given such terms in section 2103 of the Revised Statutes (25 U.S.C.
				81).
										(ii)Property
				review and acquisition
										(I)Property
				reviewThe Secretary shall conduct a comprehensive review and
				value assessment of all property in the border zone owned by private parties,
				States, and local governments.
										(II)Completion of
				reviewThe Secretary shall complete the review required by
				subclause (I)—
											(aa)not later than
				180 days after the date of the enactment of the Southwest Border Security Act,
				in the case of priority areas identified by subparagraph (A)(ii); and
											(bb)not later than
				360 days after the date of the enactment of the Southwest Border Security Act
				in the case of other land in the border zone.
											(III)AcquisitionAs
				soon as practicable after the date of the enactment of the Southwest Border
				Security Act, the Secretary shall commence proceedings for the acquisition of
				the rights, titles, or interest in such real property covered by the review
				described in subclause (I) in accordance with section 103(b) of the
				Immigration and Nationality Act (8
				U.S.C. 1103(b)), and that are sufficient to provide for the construction of the
				security features described in subparagraph (A)(i) and access to the border
				zone as may be necessary to deter illegal crossings into the United
				States.
										(iii)Other
				usesThe Secretary may authorize the use of land included in the
				border zone for other purposes so long as such use does not impede the
				operation or effectiveness of the security features installed under
				subparagraph (A)(i) or the ability of the Secretary to carry out subsection
				(a).
									;
				and
					(2)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security each place it appears.
					622.Study and
			 report on the use of technology to prevent unlawful immigration
					(a)StudyThe
			 Secretary of Homeland Security shall conduct a study of available technology,
			 including radar animal detection systems, that could be utilized to increase
			 the security of the international borders of the United States and to permit
			 law enforcement officials to detect and prevent illegal immigration.
					(b)ReportNot
			 later than 6 months after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall submit to Congress a report on the study carried out
			 under subsection (a). The report shall include the recommendations of the
			 Secretary related to the efficacy of the technologies studied.
					VIIDay laborer
			 centers
			701.Use of day
			 laborer centers to secure employment for illegal aliensIt shall be unlawful for any person to
			 operate a day laborer center if the person knows, or reasonably should know,
			 that the center is being used to secure employment for aliens who are not
			 authorized to work in the United States.
			702.Investigation
			 of illegal aliensIf any
			 employee of the Department of Homeland Security is notified of the presence, at
			 a specific location, of more than one alien who may be in the United States in
			 violation of any provision of the Immigration and Nationality Act (8 U.S.C.
			 1101 et seq.)—
				(1)the employee
			 shall notify the appropriate investigative authority of the Department;
			 and
				(2)such authority
			 shall investigate the violation and enforce, to the fullest extent possible,
			 all applicable immigration, employment, tax, and other laws against employers,
			 illegal workers, and day labor center operators and managers.
				703.Referrals to
			 the IRSAny investigative
			 authority of the Department of Homeland Security conducting an investigation
			 under section 702(2) shall provide relevant information obtained through such
			 investigation to the appropriate investigative authority of the Internal
			 Revenue Service to further investigate all tax evasion violations by employers
			 or illegal workers using the day laborer center for a hiring
			 arrangement.
			704.Amendments to
			 Immigration and Nationality ActSection 274A of the Immigration and
			 Nationality Act (8 U.S.C. 1324a) is amended—
				(1)in subsection
			 (a)(1)—
					(A)by amending
			 subparagraph (A) to read as follows:
						
							(A)(i)to hire, recruit, or
				refer an alien for employment in the United States, knowing or having reason to
				know that the alien is an unauthorized alien (as defined in subsection (h)(3))
				with respect to such employment; or
								(ii)to provide services intended to
				assist an alien in obtaining employment in the United States, knowing or having
				reason to know that the alien is an unauthorized alien;
				or
								;
					(B)in subparagraph
			 (B)—
						(i)by
			 striking subsection (b) or and all that follows and inserting
			 subsection (b); or; and
						(ii)by
			 inserting at the end the following:
							
								(ii)if the person or entity is an
				agricultural association, agricultural employer, farm labor contractor (as
				defined in section 3 of the Migrant and Seasonal Agricultural Worker Protection
				Act (29 U.S.C. 1802)), or an entity providing employment services, to hire,
				recruit, or refer an individual for employment in the United States in
				violation of the requirements of subsection
				(b).
								;
						(2)in subsection
			 (b)(3)(A) by striking for a fee;
				(3)in subsection
			 (e)(4)(B)(i), by striking for a fee; and
				(4)in subsection
			 (h)(2), by striking or recruit or refer for a fee and inserting
			 recruit, or refer.
				705.Amendment to
			 Personal Responsibility and Work Opportunity Reconciliation Act of
			 1996Section 411(c)(1)(B) of
			 the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8
			 U.S.C. 1621(c)(1)(B)) is amended by inserting employment
			 services, after unemployment benefit,.
			VIIIHigher
			 education benefits for illegal aliens
			801.Limitation on
			 eligibilitySection 505 of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1623) is amended—
				(1)in subsection
			 (a), by striking on the basis of residence and all that follows
			 and inserting for any postsecondary education benefit unless every
			 citizen or national of the United States is entitled to such a benefit in an
			 amount, duration, and scope that is not less than the benefit available to the
			 alien without regard to whether the citizen or national is a resident of the
			 State or has attended or graduated from a school in the State.;
				(2)by redesignating
			 subsection (b) as subsection (c); and
				(3)by inserting
			 after subsection (a) the following:
					
						(b)Private cause
				of action
							(1)In
				generalAny citizen or national of the United States who is
				attending, or is enrolled in, a postsecondary educational institution alleged
				to have violated subsection (a) may commence a civil action in a court of
				competent jurisdiction, to enforce the terms of subsection (a), against—
								(A)any official of
				the State agency that governs such postsecondary educational institutions;
				or
								(B)the postsecondary
				educational institution.
								(2)Fees and
				costsIf an individual described in paragraph (1) establishes a
				violation of subsection (a) to the satisfaction of the court, the court
				shall—
								(A)provide all
				appropriate relief to the individual; and
								(B)award attorney's
				fees and costs to the
				individual.
								.
				IXImmigration
			 litigation procedures
			901.Short
			 titleThis title may be cited
			 as the Fairness in Immigration
			 Litigation Act of 2007.
			902.Appropriate
			 remedies for immigration litigation
				(a)Limitation on
			 civil actionsNo court may certify an action as a class action
			 under Rule 23 of the Federal Rules of Civil Procedure in any civil action filed
			 after the date of the enactment of this Act pertaining to the administration or
			 enforcement of the immigration laws of the United States.
				(b)Requirements for
			 relief
					(1)Prospective
			 relief
						(A)In
			 generalIn the case that a court determines that prospective
			 relief should be ordered against the Government in a civil action with respect
			 to the administration or enforcement of the immigration laws of the United
			 States, the court may order such relief only if the following requirements are
			 met:
							(i)The
			 court limits the relief to the minimum necessary to correct the
			 violation.
							(ii)The
			 relief is the least intrusive means necessary to correct the violation.
							(iii)The court
			 minimizes, to the greatest practical extent, any adverse impact on national
			 security, border security, immigration administration and enforcement, and
			 public safety caused by the relief.
							(iv)The
			 court provides for the expiration of the relief on a specific date which allows
			 for the minimum practical time needed to remedy the violation.
							(B)Written
			 explanation required with court orderEach court order granting
			 prospective relief shall include in writing an explanation of how the relief
			 meets each requirement under subparagraph (A). Such explanation must be
			 sufficiently detailed to allow review by another court.
						(2)Duration of
			 preliminary injunctive reliefIn the case of prospective relief
			 that is preliminary injunctive relief, such preliminary injunctive relief shall
			 automatically expire on the date that is 90 days after its entry, unless the
			 court determines that the relief meets all legal requirements, including those
			 under paragraph (1)(A), for the entry of prospective relief and makes the order
			 for the prospective relief involved final before expiration of the 90-day
			 period.
					(c)Procedure for
			 motions affecting prospective relief against the Government
					(1)In
			 generalA court shall promptly rule on any motion by the
			 Government to vacate, modify, dissolve, or otherwise terminate an order
			 granting prospective relief in a civil action with respect to the
			 administration or enforcement of the immigration laws of the United
			 States.
					(2)Automatic
			 stays
						(A)In
			 generalA motion described in paragraph (1), with respect to an
			 order granting prospective relief in a civil action described in such paragraph
			 shall automatically, and without further order of the court, stay the order
			 granting prospective relief during the period beginning on the date that is 15
			 days after the date on which such motion is filed and ending on the date on
			 which the court enters a final order granting or denying the motion.
						(B)Rule of
			 constructionA motion described in paragraph (1) shall not
			 operate as a stay under subparagraph (A) if the court involved enters a final
			 order ruling on the motion before the first day of the period described in
			 subparagraph (A).
						(C)Treatment of
			 motions pending for not more than 45 days on date of
			 enactmentFor purposes of this subsection, a motion described in
			 paragraph (1) that was filed during the 45-day period before the date of the
			 enactment of this Act and for which the court has not, as of such date of
			 enactment, entered a final order ruling on the motion shall be treated as if
			 the motion had been filed on such date of enactment.
						(D)Treatment of
			 motions pending for more than 45 days on date of enactmentFor
			 purposes of this subsection, a motion described in paragraph (1) that was filed
			 more than 45 days before the date of the enactment of this Act and for which,
			 as of the date that is 10 days after such date of enactment, the court involved
			 has not entered a final order granting or denying the motion, shall operate as
			 an automatic stay of the prospective relief, without further order of the
			 court. An automatic stay under this subparagraph shall be effective beginning
			 on such date that is 10 days after the date of enactment and ending on the date
			 on which the court involved enters a final order granting or denying the
			 motion. The effective date of an automatic stay under this subparagraph may not
			 be postponed under paragraph (3).
						(3)Postponement of
			 automatic staysThe court may, for good cause, enter an order to
			 postpone the effective date of an automatic stay under paragraph (2). No
			 effective date of an automatic stay under paragraph (2) may be postponed for
			 more than 15 days.
					(4)Automatic stays
			 during remands from higher courtsWhenever a higher court orders that a
			 decision on a motion subject to this section shall be remanded to a lower
			 court, the order granting prospective relief that is the subject of the motion
			 shall be automatically stayed until the district court enters an order granting
			 or denying the motion. The effective date of an automatic stay under this
			 subparagraph may not be postponed under paragraph (3).
					(5)Orders blocking
			 automatic staysAny order staying, suspending, delaying, or
			 otherwise barring the effective date of an automatic stay under this
			 subsection, other than an order to postpone the effective date under paragraph
			 (3), shall be treated as an order refusing to vacate, modify, dissolve, or
			 otherwise terminate an injunction and immediately shall be appealable pursuant
			 to section 1292(a)(1) of title 28, United States Code.
					(6)Requirements for
			 order denying motionSubsection (b) shall apply to an order
			 entered by a court to deny a motion described in paragraph (1) in the same
			 manner that such subsection applies to a grant of prospective relief under such
			 subsection.
					(d)Rules for
			 prospective relief affecting expedited removal
					(1)In
			 generalNotwithstanding any
			 other provision of law (statutory or nonstatutory), including section 2241 of
			 Title 28, United States Code, or any other habeas provision, and sections 1361
			 and 1651 of such title, no court has jurisdiction to grant or continue an order
			 or part of an order granting prospective relief if the order or part of the
			 order interferes with, affects, or impacts any determination pursuant to, or
			 the implementation of, section 235(b)(1) of the Immigration and Nationality Act
			 (8 U.S.C. 1225(b)(1)).
					(2)Determination of
			 continuing jurisdictionUpon the Government’s filing of a motion
			 to vacate, modify, dissolve, or otherwise terminate an order granting
			 prospective relief in a civil action described in subsection (b)(1)(A), the
			 court involved shall promptly determine whether it continues to have
			 jurisdiction and shall promptly vacate any order or part of an order granting
			 prospective relief that is not within the jurisdiction of the court.
					(3)Safe harbor for
			 continuing prospective relief to remedy violation of Constitutional
			 rightsParagraphs (1) and (2) shall not apply to an order
			 granting prospective relief in a civil action described in subsection (b)(1)(A)
			 to the extent that the order was entered before the date of the enactment of
			 this Act and the prospective relief is necessary to remedy the violation of a
			 right guaranteed by the Constitution of the United States.
					(e)Settlements
					(1)Consent
			 decreesIn any civil action with respect to the administration or
			 enforcement of the immigration laws of the United States, the court involved
			 shall not enter, approve, or continue a consent decree unless the decree
			 complies with the requirements under clauses (i) through (iv) of subparagraph
			 (A) of subsection (b)(1) and includes the written explanation required under
			 subparagraph (B) of such subsection.
					(2)Private
			 settlement agreementsNothing in this subsection shall preclude
			 parties from entering into a private settlement agreement that does not comply
			 with the requirements under clauses (i) through (iv) of subparagraph (A) of
			 subsection (b)(1) or that does not include the written explanation required
			 under subparagraph (B) of such subsection.
					(f)Expedited
			 proceedingsEach court shall take measures to advance on the
			 docket and to expedite the disposition of any civil action described in
			 subsection (b)(1)(A) or motion described in subsection (c) or (d).
				(g)DefinitionsFor
			 purposes of this section:
					(1)Consent
			 decreeThe term consent decree means any relief
			 entered by a court that is based in whole or in part on the consent or
			 acquiescence of the parties involved but does not include private
			 settlements.
					(2)Good
			 causeThe term good cause does not include any cause
			 related to discovery or congestion of the court’s calendar.
					(3)GovernmentThe
			 term Government means the United States, any Federal department or
			 agency, or any Federal agent or official acting within the scope of official
			 duties.
					(4)Permanent
			 reliefThe term permanent relief means relief issued
			 in connection with a final decision of a court.
					(5)Private
			 settlement agreementThe term private settlement
			 agreement means an agreement entered into among the parties involved
			 that is not subject to judicial enforcement other than the reinstatement of the
			 civil proceedings that the agreement settled.
					(6)Prospective
			 reliefThe term prospective relief means temporary,
			 preliminary, or permanent relief other than compensatory monetary
			 damages.
					903.SeverabilityIf any provision of this title or the
			 application of such provision to any person or circumstance is found to be
			 unconstitutional, the remainder of this title and the application of the
			 provisions of such remainder of this title to any person or circumstance shall
			 not be affected by such finding.
			904.Effective
			 dateExcept as otherwise
			 provided under section 902(a), the provisions of this title apply to all orders
			 granting prospective relief entered by a court before, on, or after the date of
			 the enactment of this Act.
			
